Citation Nr: 9908268	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right leg injury with muscle loss posterior leg, 
with plantar flexion of foot, impaired circulation, and 
shortening, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a left leg 
condition, claimed as secondary to service-connected right 
leg condition.

3.  Entitlement to service connection for a low back 
condition, claimed as secondary to service-connected right 
leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
March 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  An August 1996 rating decision denied an increased 
disability rating for the veteran's service-connected right 
leg disability.  A January 1997 rating decision, in pertinent 
part, denied secondary service connection for left leg and 
low back conditions.

The issue of entitlement to secondary service connection for 
a left leg condition is the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's injury to the right leg resulted in 
functional loss, limitation of motion of the knee, ankylosis 
of the ankle, shortening of the extremity, muscle loss and 
weakness, impaired gait, and subjective complaints of pain.

2.  The veteran is currently receiving the maximum schedular 
disability rating for residuals of right leg injury with 
muscle loss posterior leg, with plantar flexion of foot, 
impaired circulation, and shortening.

3.  The veteran has current diagnosed back disorders of 
chronic low back pain and degenerative disease. 

4.  There is no medical evidence of a relationship between 
the veteran's service-connected right leg disability and the 
claimed low back disorder, and the claim of entitlement to 
secondary service connection for a low back condition is not 
plausible.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 40 percent for residuals of right leg injury with 
muscle loss posterior leg, with plantar flexion of foot, 
impaired circulation, and shortening.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.68, and 
4.71a, Diagnostic Code 5311-5270 (1998).

2.  The veteran has not presented a well-grounded claim for 
secondary service connection for a low back condition, and 
there is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran injured his right lower leg; x-
rays showed no evidence of fracture.  He underwent surgery, 
including repair of a torn posterior tibial artery.  The skin 
was impossible to close after the surgery, resulting in a 11/2-
2 inch defect along the incision.  He subsequently underwent 
a skin graft to the incision area.  After physical therapy, 
the veteran had considerable plantar flexion deformity, with 
negligible active motion of the ankle.  He had contracture of 
the gastrocnemius soleus, flexor hallucis longus, flexor 
digitorus longus, and tibialis posterior muscles.  He then 
underwent heel cord lengthening of the Achilles tendon, and 
it was noted that there was considerable fibrosis of the 
soleus muscle.  The right foot remained held in approximately 
25-30 degrees of plantar flexion, with negligible active 
motion of either dorsiflexion or plantar flexion.  He needed 
a heel lift to compensate for the degree of equinus.  

A September 1959 rating decision granted service connection 
for contracture of the right ankle joint, secondary to 
contracture of muscle, severe injury to muscle Group XI, and 
assigned a 30 percent disability rating.  A November 1971 
rating decision increased the disability rating for this 
condition to 40 percent.  It was noted that the veteran had 
severe muscle loss of the posterior leg with plantar flexion 
of the foot, impaired circulation due to arterial trauma, and 
shortening of the right extremity.  Assignable evaluations 
would be 40 percent for the ankle under Diagnostic Code 5270 
and 30 percent for muscle damage under Diagnostic Code 5311, 
but for the limitation imposed by the amputation rule.  

In August 1995, the veteran filed a claim for an increased 
rating.  He stated that his right leg condition had worsened.  
The RO obtained the veteran's VA medical records covering the 
period April to November 1995.  Other than noting the history 
of the right leg injury and resulting shortening of that 
extremity, these records showed no specific treatment for the 
veteran's right leg condition.  He was treated for 
osteomyelitis and a diabetic ulcer of the right great toe.  
The report of a bone scan indicated that he might have 
arthritis of the right ankle.

In April 1996, the veteran underwent VA examinations.  He 
complained of a weak right leg and indicated that he had 
spasms and pain.  He stated that he had to use a crutch to 
move around.  He ambulated with a slow gait and a marked 
right limp.  He wore a 11/2-inch lift in his right heel due to 
shortening of that extremity.  Measurements of both thighs 
were equal.  The right calf was three inches smaller than the 
left calf, secondary to loss of some soft tissue including 
some portion of muscles.  There was a moderately depressed 
scar with signs of full thickness skin graft on the right 
calf.  There was some loss of subcutaneous tissue and 
muscular tissue.  There was a slightly depressed skin graft 
scar on the right calf.  

The dorsalis pedis and posterior tibialis pulses were not 
palpable on the veteran's right leg.  These pulses were very 
weak on the left side.  His right knee was stable without 
significant sign of deformity or effusion.  Range of motion 
of the right knee was flexion to 105 degrees and extension to 
10 degrees.  Motion was restricted due to pain.  There was 
some loss of the power of contraction.  The right ankle 
showed a mild deformity that was most significant in the 
lower part, including the right heel.  There was total absent 
range of motion of the right ankle in all directions due to 
pain.  The veteran complained of pain with palpation of the 
right knee, calf, ankle, and foot.  He had a diabetic ulcer 
on the right great toe.  There was some sensorial deficit of 
both lower extremities with numbness, tingling, and some loss 
of sensation on areas over both soles.  There was no evidence 
of muscle hernias.  There was evidence of muscle loss due to 
the old trauma to the right lower leg, and there was some 
loss of Group XI (foot and leg) on the posterior lateral 
crural muscles, including the peroneus longus, gastrocnemius, 
and flexor longus, with signs of pain and weakness against 
moderate resistance during the examination.  Flexion and 
extension of the right knee, in addition to being painful, 
demonstrated some mild to moderate weakness.  

X-rays of the right knee showed mild degenerative changes.  
X-rays of the right tibia and fibula showed degenerative 
changes of the knee and ankle with an irregular calcified 
density in the mid shaft of the tibia, which was probably a 
vascular calcification.  X-rays of the right ankle showed 
moderate degenerative changes of the ankle joint and 
talocalcaneal joint.  There was also deformity of the 
calcaneal bone, probably representing an old healed fracture.  
X-rays of the right foot showed generalized osteopenia, 
marked deformity of the calcaneus, probably secondary to old 
healed fracture, and partial abscess of the terminal tuft of 
the first distal phalanx, consistent with a history of 
osteomyelitis.  Diagnoses included (1) right lower extremity 
dysfunction with loss of some tissue including some muscle 
tissue of Group XI of the right foot and leg, with resulting 
weakness and restricted motion, and 11/2 inch shortening of the 
right leg; (2) probably post-traumatic moderate arthritis of 
the right knee, right ankle, and right foot, including 
residual from probable history of calcaneus fracture and loss 
of distal tuft of the first distal phalanx probably due to 
osteomyelitis; and (3) peripheral ischemic vascular disease, 
more marked in the right lower extremity because of the 
history of trauma and because of the history of insulin-
dependent diabetes mellitus.

An August 1996 rating decision denied an increased rating for 
the veteran's right leg condition.  In his notice of 
disagreement, the veteran indicated that he was also claiming 
service connection for a low back disorder.  He stated that 
his leg conditions had caused a low back condition.  He had 
been prescribed special shoes due to shortening of his right 
leg, but these provided no relief.

With respect to the veteran's low back claim, his service 
medical records showed no treatment for a low back disorder.  
His VA medical records indicated that a bone scan in May 1995 
showed probable degenerative changes in the lower lumbar 
spine.

The RO obtained the veteran's VA medical records covering the 
period September 1995 to April 1997 from the VA Medical 
Centers in Gainesville and Lake City, Florida.  Other than 
noting the history of the right leg injury and resulting 
shortening of that extremity, these records showed no 
specific treatment for the veteran's right leg condition.  In 
June 1996, he complained of sudden onset of back pain the 
prior evening; the diagnosis was low back pain.  The report 
of lumbosacral spine x-rays conducted in June 1996 indicated 
that there was a posterior surgical fusion from L3 to S2, 
degenerative changes with disc space narrowing at L4-5 and 
L5-S1, and degenerative changes of the sacroiliac joints.

In July 1996, the veteran denied recent injury to his back 
and continued to complain of low back pain.  It was noted 
that he had a scar in the lumbosacral area.  The diagnosis 
was chronic low back pain.  In August 1996, it was indicated 
that range of motion of the veteran's lumbar spine was 
limited due to pain.  In September 1996, he continued to 
complain of low back pain; the diagnoses included chronic 
back pain.  In October 1996, he complained of chronic low 
back pain and indicated that he had had three back surgeries.  

The RO requested that the veteran provide information as to 
his prior back surgeries.  The RO obtained his medical 
records from Georgia Baptist Hospital dated from June to 
December 1976.  In June 1976, the veteran indicated that he 
had hurt his back three times over the past three years.  He 
reported an episode one year earlier where he injured his 
back while lifting at work.  He then reinjured his back while 
lifting at work and experienced increased pain.  In October 
1976, he underwent fusion from L3 to the sacral spine 
following hemilaminectomies and diskectomies, due to 
degenerative disc disease at L3-4, L4-5, and L5-S1, as well 
as a herniated nucleus pulposus at L4-5. 

Rating decisions in January and April 1997 denied service 
connection for a low back condition.  The veteran stated that 
he had severe low back pain because both legs now had 
circulation problems.  In his VA Form 9 received in June 
1997, the veteran stated that due to the fact that he had to 
compensate with walking, standing, and sitting because of his 
service-connected right leg condition, that he had severe low 
back pain.  

The veteran submitted his VA medical records covering the 
period June 1995 to April 1997.  Other than noting the 
history of the right leg injury and resulting shortening of 
that extremity, these records showed no specific treatment 
for the veteran's right leg condition.  A vascular clinic 
consultation report dated in February 1997 indicated that the 
veteran had moderate arterial occlusive disease in the right 
lower extremity.  A medical record dated in April 1997 
indicated that the veteran complained of low back pain.  It 
was noted that he wore special shoes and had shortening of 
the right leg.  Diagnoses included degenerative joint disease 
of the lumbosacral spine and hips. 


II. Legal Analysis

A. Increased rating for right leg

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); 38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998). 

The Board must also consider the extent of functional loss 
that the veteran experiences.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1998).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5311-5270, at 40 percent.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1998).  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  Id.  The 
hyphenated diagnostic code in this case indicates that the 
inservice injury of the veteran's right leg is rated as 
analogous to injury to muscle Group XI (the posterior and 
lateral crural muscles and muscles of the calf, including the 
gastrocnemius and soleus) under Diagnostic Code 5311, and 
ankylosis of the ankle under Diagnostic Code 5270 is a 
residual of that injury. 

Under Diagnostic Code 5311, the maximum disability rating 
available is 30 percent for severe injuries to muscle Group 
XI resulting in impairment of propulsion and plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
and flexion of the knee.  Under Diagnostic Code 5270, the 
maximum disability rating available is 40 percent for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  

According to VA regulations, 40 percent is the maximum 
disability rating for disabilities below the knee.  The 
combined rating for disabilities of an extremity shall not 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (1998).  For 
the lower extremity, amputation below the knee permitting a 
prosthesis, or of the forefoot proximal to the metatarsal 
bones, warrants a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5165 and 5166 (1998).  Loss of use 
of a foot also warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (1998).  Therefore, 
the "amputation rule" means that the combined evaluation 
for disabilities below the knee shall not exceed 40 percent.  
38 C.F.R. § 4.68 (1998).

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  There is no doubt that the 
veteran has symptomatology indicative of a severe right lower 
leg disability such as limitation of motion, pain, shortening 
of the right leg, muscle loss and weakness, functional loss, 
and impaired circulation.  However, the amputation rule is 
clear.  The maximum 40 percent disability rating for 
disabilities below the knee encompasses a level of 
compensation for severe symptoms such as these and for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).


B. Service connection for a low back condition

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran has satisfied the first element of a well-
grounded claim.  The medical evidence shows diagnoses of 
degenerative disease of the lumbosacral spine and chronic low 
back pain. 

The veteran maintains that his low back condition is due to 
compensation for his service-connected right leg disorder.  
However, there is no medical evidence showing that a 
connection or relationship between the service-connected 
right leg disability and any diagnosed low back disorder is 
plausible.  The medical evidence merely reports the veteran's 
contentions regarding this relationship, and no medical 
professional has rendered an opinion as to the etiology of 
any of the veteran's diagnosed low back disorders.

Any contentions by the veteran that his low back disorder was 
caused by his service-connected right leg disability are not 
competent evidence that there is a connection between the 
claimed condition and his service-connected disorder.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical causation.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
competent medical evidence establishing that there is a 
plausible relationship between a diagnosed low back disorder 
and the service-connected right leg disability, the veteran's 
claim for service connection on a secondary basis is not well 
grounded.  See Jones, 7 Vet. App. at 137.  

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
evidence that might well ground this claim.  The veteran has 
not indicated that a medical professional has told him that 
he has a low back condition as a result of his right leg 
disability.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck, 6 Vet. App. at 17.  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78.


ORDER

1.  There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 40 percent for residuals of right leg injury with 
muscle loss posterior leg, with plantar flexion of foot, 
impaired circulation, and shortening, is denied.

2.  Having found the veteran's claim not well grounded, 
entitlement to secondary service connection for a low back 
condition is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for secondary 
service connection for a left leg condition. 

First, the veteran has indicated that he underwent "cross 
leg flap" surgery on his left leg at Georgia Baptist 
Hospital in 1964, and he maintains that this surgery had to 
performed because of his service-connected right leg 
disability.  The veteran has indicated that no medical 
records were available because of the length of time that had 
passed.  However, there is no indication in the claims file 
that any attempts have been made to obtain the records from 
this surgery, and it is possible that records exist.  These 
records may be relevant to the veteran's claim for secondary 
service connection, and an attempt to obtain them is 
therefore warranted.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Second, it is necessary to provide the veteran a VA 
examination for this claim.  He maintains that he has 
impaired circulation and severe muscle loss in the left leg 
as a result of the surgery that had to be performed on the 
left leg in 1964 because of his service-connected right leg 
disability.  A VA examiner should review the veteran's claims 
file and render an opinion as to the relationship, if any, 
between any current left leg disorder and the veteran's 
service-connected right leg condition. 

Accordingly, this claim is REMANDED for the following:

1.  Ask the veteran to complete the 
necessary release, so that the RO can 
request his records from Georgia Baptist 
Hospital for the surgery conducted on his 
left leg in 1964.  Associate all records 
received with the claims file.  If the RO 
cannot obtain these records, tell the 
veteran, so that he will have an 
opportunity to obtain the records and 
submit them, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After completion of the above 
evidentiary development, schedule the 
veteran for a VA examination with the 
appropriate specialist in order to 
evaluate his diagnosed left leg 
condition(s).  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file and a 
copy of this remand prior to the 
examination.  The examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file.  
It is also requested that the examiner 
review the veteran's entire medical 
history, including any records obtained 
from Georgia Baptist Hospital regarding 
left leg surgery in 1964, prior to 
rendering the requested opinion.

The examiner should perform all special 
tests or studies deemed necessary to 
determine the nature and etiology of the 
veteran's left leg disorder(s).  The 
examiner should render a medical opinion 
as to whether it is at least as likely as 
not that any current left leg condition 
is related to the service-connected right 
leg condition, with particular attention 
to the surgery conducted in 1964.  The 
examiner should discuss pertinent prior 
evidence in support of the opinion.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for secondary service 
connection for a left leg condition, with 
consideration of any additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

